Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 5/8/2019, 4/2/2020, & 9/15/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0381014 to Kim (hereinafter “Kim”) in view of US 2014/0160055 to Margolis et al (hereinafter Margolis).
Regarding claim 1, Kim teaches the following features,
An electronic device, comprising 
a foldable and flexible display, an application processor, and a memory, the foldable and flexible display and the memory both being connected to the application processor, 
Kim in the Title and the Abstract teaches a foldable / flexible device, which is depicted in figs. 1A and 1B. The foldable device includes a controller 180  (“application processor”) as depicted in fig. 2 of Kim. The foldable device 100 also includes a storage unit 190 (i.e., memory as described in [0067] of Kim) and a RAM 181 inside of the controller 180.
wherein the foldable and flexible display is configured to determine a current page to be unlocked; 
The Examiner interprets determining the current page is to be unlocked as corresponding to when Kim’s foldable device 100 being unfolded, the display unit 115 is activated, as discussed in [0137] of Kim. Kim in [0138-140] (further discussed below) then teaches the unlocking process that leads to fully unlocking of the screen.
the memory is configured to store a current multi-biometric recognition mode, the current multi-biometric recognition mode comprises at least two recognition operations, each recognition operation corresponds to a biometric recognition device; 
	Kim in [0133-134] teaches a biometric information recognizer 195 that includes: iris, voice, face, palm, vein, and fingerprint recognition.  (See also, Kim [0165])
the application processor is configured to: 
determine N target biometric recognition devices corresponding to the current page to be unlocked, where N is a positive integer, 
The Examiner interprets the “N target biometric recognition devices” as being recognition devices (e.g., fingerprint scanner, camera to capture facial image, ect.) of the foldable device 100 in Kim, and also interprets the “current page” as a page that is visible when the device is in a certain configuration (i.e., folded position). The above feature, could be for example, the recognition devices that are operational and functional (i.e., not covered by the device being folded) when the “current page” is exposed.
In  [0138-140] Kim teaches that the phone is unfolded to a particular angle (as shown in Fig. 1A and 1B), such as being fully unfolded, the display 115 and the touch panel 117 may be fully activated.  However, [0142] indicates that the lock state may be continued until authentication takes place, as related to figs. 10 & 12-13.
In Kim at S1101 and S1102 of fig. 10, as described in [0166], also teach activating the biometric information recognizer 195. Kim in Fig. 10, steps S1103 and S1104 teaches the feature of providing 
acquire the current multi-biometric recognition mode, and
Kim in [0164-165] teaches a biometric information recognizer 195 that includes: iris, voice, face, palm, vein, and fingerprint recognition.  Kim in [0167] teaches using fingerprint and/or iris information. Thus, the use of multiple biometrics (both fingerprint and iris) to perform an authentication is taught by Kim and corresponds to “current multi-biometric recognition mode.” Additionally, different sensors in Kim correspond to the different recognition modes (e.g., iris, fingerprint, and voice). (Kim, [0133)
Kim does not appear to adjusting / changing a multi-biometric recognition mode according to the number of targeted N target recognition devices, as follows,
adjust the current multi-biometric recognition mode according to the N target biometric recognition devices.  
	However, Margolis teaches these features,
The Examiner interprets the above features as corresponding to adjusting a multi-biometric recognition mode based on the number of sensors that are available. For example, Margolis teaches these features by testing the threshold values of at least four different biometric sensors / modes to determine if they are available, as further illustrated below.  
Margolis in [0005] teaches that biometric inputs are received from one or more biometric sensors that include heart rate, blood / oxygen, accelerometers, and thermometer that obtain information from a user 100.  (Margolis [0080] also teaches these inputs) Margolis in [0086] teaches being in a biometric mode based on receiving valid biometric information. The last half of [0086] teaches comparing the 
Thus, Margolis teaches changing the biometric mode based on the number of biometric devices (“N target biometric recognition devices”) that are working properly and/or in the proper orientation, which corresponds to “adjust the current multi-biometric recognition mode according to the N target biometric recognition devices.” 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with Margolis. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability for changing a multi-biometric recognition mode based on the biometric devices being available or not available based on threshold testing or the orientation of the device, as taught in Margolis.  

Regarding claim 2, Kim and Margolis teach, 
The electronic device according to claim 1
wherein the application processor is configured to: 
detect that the current page to be unlocked is located in a hardware portion of the foldable and flexible display; and
Kim in [0123-125] teaches that the screen is partially unlocked or activated with wall-paper when the unfolding angle exceeds a preset angle, then biometric authentication is performed by the biometric information recognizer 195. Fig. 13 shows that the fingerprint scanner is activated when the fingerprint scanner 196 is exposed, further described below.   
determine the N target biometric recognition devices according to the hardware portion.

Another example, in [0198] of Kim discusses that the fingerprint sensor 196 on surface s2 in fig. 13 is available for scanning before (fully) unfolding. However, fig. 13 shows that the surface s2 must be at least partially exposed so that the user may access the fingerprint sensor 196 (covered by finger in the figure).Before the fingerprint sensor is exposed, [0198] teaches that the camera 197 may be used for iris recognition in fig. 13.   
The Examiner interprets the fingerprint sensor 196 and iris camera 197 of Kim as corresponding to “N target biometric devices.” The Examiner interprets the  

Regarding claim 3, Kim and Margolis teach,
The electronic device according to claim 1,  
wherein the application processor is configured to: 
obtain M biometric recognition operations corresponding to the current multi-biometric recognition mode, M biometric recognition operations corresponding to M recognition types, and M being a positive integer;
The last half of [0086] in Margolis teaches comparing the biometric values to threshold values in order to determine if one of the modes (e.g., heart rate, blood / oxygen, accelerometers, and thermometer) is available. The Examiner interprets heart rate, blood / oxygen, accelerometers, and thermometer as four (“M”) different “recognition types.”  
determine X recognition types that are differentiated from the N target biometric recognition devices, X being a positive integer; and 
The Examiner interprets the above feature of “X recognition types” as being a type that is not available. The last half of [0086] teaches comparing the biometric values to threshold values in order to 
subtract X recognition operations corresponding to the X recognition types from the current multi-biometric recognition mode.  
The Examiner interprets the above features as corresponding to subtracting or removing a multi-biometric recognition mode based on the sensor not being available. For example, Margolis teaches these features by testing the threshold values of each of the biometric sensors / modes to determine if they are each available.  
Thus, in the case where the heart rate monitor does not provide sufficient threshold values, that operation is subtracted from the four operations, leaving the blood / oxygen, accelerometers, and thermometer.

Regarding claim 4, Kim and Margolis teach,
The electronic device according to claim 1, 
wherein the application processor is configured to: 
acquire a target multi-biometric recognition mode corresponding to the N target biometric recognition devices, wherein the target biometric recognition devices comprise at least one recognition operation, the at least one recognition operation corresponds to one of the N target biometric recognition devices; 
The Examiner interprets four different sensors (Margolis in [0005]), which are heart rate, blood / oxygen, accelerometers, and thermometer (“target biometric recognition devices”), as each having one recognition operation (i.e., heart rate, blood / oxygen, accelerometers, and thermometer), as corresponding to the above features.
compare the target multi-biometric recognition mode with the current multi- biometric recognition mode; and 
switching the current multi-biometric recognition mode to the target multi- biometric recognition mode when the target multi-biometric recognition mode is inconsistent with the current multi-biometric recognition mode.
	The Examiner interprets this feature as corresponding to the situation where one of the recognition operations (i.e., heart rate) does not meet the threshold, while three of the recognition operations do met the threshold (blood / oxygen, accelerometers, and thermometer), so that “current multi-biometric recognition mode” of heart rate is changed to at least one of blood / oxygen, accelerometers, and thermometer operations.
For example, Margolis in [0086] teaches being in a biometric mode based on receiving valid biometric information. The last half of [0086] teaches comparing the biometric values to threshold values in order to determine if one of the modes (e.g., heart rate, blood / oxygen, accelerometers, and thermometer) is available.

Regarding claim 7, Kim teaches the following features, 
An unlocking control method, comprising: 
determining a current page to be unlocked; 
The Examiner interprets determining the current page is to be unlocked as corresponding to when Kim’s foldable device 100 being unfolded, the display unit 115 is activated, as discussed in [0137] of Kim. Kim in [0138-140] (further discussed below) then teaches the unlocking process that leads to fully unlocking of the screen.
determining N target biometric recognition devices corresponding to the current page to be unlocked, N being a positive integer; 
The Examiner interprets the “N target biometric recognition devices” as being recognition devices (e.g., fingerprint scanner, camera to capture facial image, ect.) of the foldable device 100 in Kim, and also interprets the “current page” as a page that is visible when the device is in a certain configuration (i.e., folded position). The above feature, could be for example, the recognition devices that are 
acquiring a current multi-biometric recognition mode, wherein the current multi-biometric recognition mode comprises at least two recognition operations, each recognition operation corresponds to one kind of biometric recognition device; and 
Kim in [0164-165] teaches a biometric information recognizer 195 that includes: iris, voice, face, palm, vein, and fingerprint recognition.  Kim in [0167] teaches using fingerprint and/or iris information. Thus, the use of multiple biometrics (both fingerprint and iris) to perform an authentication is taught by Kim and corresponds to “current multi-biometric recognition mode.”
Kim does not appear to teach adjusting / changing a multi-biometric recognition mode according to the number of targeted N target recognition devices, as follows,
adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices.
The Examiner interprets the above features as corresponding to adjusting a multi-biometric recognition mode based on the number of sensors that are available. For example, Margolis teaches these features by testing each of the biometric sensors / modes to determine if they are each available, as further illustrated below.  
Margolis in [0005] teaches that biometric inputs are received from one or more biometric sensors that include heart rate, blood / oxygen, accelerometers, and thermometer that obtain information from a user 100.  (Margolis [0080] also teaches these inputs) Margolis in [0086] teaches being in a biometric mode based on receiving valid biometric information. The last half of [0086] teaches comparing the biometric values to threshold values in order to determine if one of the modes (e.g., heart rate, blood / oxygen, accelerometers, and thermometer) is available. Also, the last sentence of [0086] teaches that the orientation of the device may be used to determine if biometric sensors are available. Thus, Margolis teaches changing the biometric mode based on the number of biometric devices (“N target biometric recognition devices”) that are working properly and/or in the proper orientation, which corresponds to 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with Margolis. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability for changing a multi-biometric recognition mode based on the biometric devices being available or not available based on threshold testing or the orientation of the device, as taught in Margolis.  

Regarding claim 8, Kim and Margolis teach,
The method according to claim 7, 
wherein the operation of determining N target biometric recognition devices corresponding to the current page to be unlocked comprises: 
detecting that the current page to be unlocked is located in a hardware portion of a foldable and flexible display; and 
determining the N target biometric recognition devices according to the hardware portion.  
	Claim 8 is rejected using the same basis of arguments used to reject claim 2 above.

Regarding claim 9, Kim and Margolis teach,
The method according to claim 7, 
wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices comprises: 
acquiring M biometric recognition operations corresponding to the current multi-biometric recognition mode, M biometric recognition operations corresponding to M recognition types, and M being a positive integer; 
determining X recognition types that are differentiated from the N target biometric recognition devices, X being a positive integer; and 
subtracting X recognition operations corresponding to the X recognition types from the current multi-biometric recognition mode.
Claim 9 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 10, Kim and Margolis teach,
The method according to claim 7, wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices comprises: 
acquiring a target multi-biometric recognition mode corresponding to the N target biometric recognition devices, wherein the target biometric recognition mode comprises at least one recognition operation, the at least one recognition operation corresponds to one of the N target biometric recognition devices;  
Page 11 of 16comparing the target multi-biometric recognition mode with the current multi- biometric recognition mode; and 
switching the current multi-biometric recognition mode to the target multi- biometric recognition mode when the target multi-biometric recognition mode is inconsistent with the current multi-biometric recognition mode.  
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 18, Kim teaches the following features, 
An electronic device, comprising a foldable and flexible display, an application processor, a memory and one or more programs, wherein the one or more programs are stored in the memory and is executable by the application processor, the application processor performs an unlocking control method when executing the one or more programs, and the method comprises:
determining a current page to be unlocked; 
The Examiner interprets determining the current page is to be unlocked as corresponding to when Kim’s foldable device 100 being unfolded, the display unit 115 is activated, as discussed in [0137] of 
determining N target biometric recognition devices corresponding to the current page to be unlocked, N being a positive integer; 
The Examiner interprets the “N target biometric recognition devices” as being recognition devices (e.g., fingerprint scanner, camera to capture facial image, ect.) of the foldable device 100 in Kim, and also interprets the “current page” as a page that is visible when the device is in a certain configuration (i.e., folded position). The above feature, could be for example, the recognition devices that are operational and functional (i.e., not covered by the device being folded) when the “current page” is exposed.
In  [0138-140] Kim teaches that the phone is unfolded to a particular angle (as shown in Fig. 1A and 1B), such as being fully unfolded, the display 115 and the touch panel 117 may be fully activated.  However, [0142] indicates that the lock state may be continued until authentication takes place, as related to figs. 10 & 12-13.
In Kim at S1101 and S1102 of fig. 10, as described in [0166], also teach activating the biometric information recognizer 195. Kim in Fig. 10, steps S1103 and S1104 teaches the feature of providing fingerprint authentication on the screen (“current page”) that is now unobstructed (See sensor 196 on surface s2 in fig. 13 and [0198]) and accessible to the user’s finger, as shown in Figs. 12-13. (See Kim in [0168-170] which fully describes these features). Thus, “determine .. target recognition devices corresponding to the current page” corresponds to Kim’s determining that the finger print scanner is available when the device is unfolded, as shown in Figs. 12-13. Then, Kim in [0171] teaches releasing the screen from the lock state when authentication has succeeded, which corresponds to “current page to be unlocked.” 
acquiring a current multi-biometric recognition mode, wherein the current multi- biometric recognition mode comprises at least two recognition operations, each recognition operation corresponds to one kind of biometric recognition device; and 
and/or iris information. Thus, the use of multiple biometrics (both fingerprint and iris) to perform an authentication is taught by Kim and corresponds to “current multi-biometric recognition mode.”
Kim does not appear to adjusting / changing a multi-biometric recognition mode according to the number of targeted N target recognition devices, as follows,
adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices.
However, Margolis teaches these features,
The Examiner interprets the above features as corresponding to adjusting a multi-biometric recognition mode based on the number of sensors that are available. For example, Margolis teaches these features by testing the threshold values of at least four different biometric sensors / modes to determine if they are available, as further illustrated below. 
Margolis in [0005] teaches that biometric inputs are received from one or more biometric sensors that include heart rate, blood / oxygen, accelerometers, and thermometer that obtain information from a user 100. (Margolis [0080] also teaches these inputs) Margolis in [0086] teaches being in a biometric mode based on receiving valid biometric information. The last half of [0086] teaches comparing the biometric values to threshold values in order to determine if one of the modes (e.g., heart rate, blood / oxygen, accelerometers, and thermometer) is available. Also, the last sentence of [0086] teaches that the orientation of the device may be used to determine if biometric sensors are available. Thus, Margolis teaches changing the biometric mode based on the number of biometric devices (“N target biometric recognition devices”) that are working properly and/or in the proper orientation, which corresponds to “adjust the current multi-biometric recognition mode according to the N target biometric recognition devices.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with Margolis. One of ordinary skill in the art would have 

Regarding claim 25, Kim and Margolis teach,
The electronic device according to claim 18, wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices comprises: 
acquiring M biometric recognition operations corresponding to the current multi-biometric recognition mode, M biometric recognition operations corresponding to M recognition types, and M being a positive integer; 
determining X recognition types that are differentiated from the N target biometric recognition devices, X being a positive integer; and 
subtracting X recognition operations corresponding to the X recognition types from the current multi-biometric recognition mode.  
Claim 25 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 26, Kim and Margolis teach,
The electronic device according to claim 18, 
wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices comprises: 
acquiring a target multi-biometric recognition mode corresponding to the N target biometric recognition devices, wherein the target biometric recognition mode comprises at least one recognition operation, the at least one recognition operation corresponds to one of the N target biometric recognition devices;  Page 14 of 16
comparing the target multi-biometric recognition mode with the current multi- biometric recognition mode; and 

	Claim 26 is rejected using the same basis of arguments used to reject claim 4 above.

Claims 5-6, 11-12, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Margolis, and further in view of US 2018/0234464 to Sim et al. (hereinafter Sim). 
Regarding claim 5, Kim and Margolis fail to teach, 
The electronic device according to claim 1,  
wherein the application processor is configured to: 
acquire a current geographic location; and 
However, Sim teaches the above features,
Sim in [0032] teaches risk evaluation that includes basing the risk on “ geographic location of the subject” (“current geographic location” of claim 5), which corresponds to the above features of the claim.
determine the current multi-biometric recognition mode, according to a preset correspondence between geographic locations and multi-biometric recognition modes.  
Sim in [0029] teaches that different types of “authentication factors” such as knowledge factors 120 (e.g., PIN number or password), possession factors 122 (e.g., ATM card), and biometric factors 124 (e.g., fingerprints, hand geometry, facial features, iris/retina features, or others) may be used to authenticate a user. Sim in the second sentence of [0030] teaches that risk evaluation is performed, and the last sentence of [0030] teaches that higher risk scores leads to an increasing the number and types of authentication factors (“adjust the current multi-biometric recognition mode”). 
Sim in [0032] teaches risk evaluation that includes basing the risk on “ geographic location of the subject” (“current geographic location” of claim 5), which corresponds to the above features of the claim. This risk evaluation is then used as the basis to adjust the number and types of authentication factors, 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Margolis with the additional teachings of Sim.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability basing an adjusting the type and number of authentication factors, which include multiple biometrics of fingerprints, hand geometry, facial features, and iris/retina features, on a risk evaluation that includes the time of previous authentications and/or geographic location of the user.

Regarding claim 6, Kim and Margolis fail to teach, 
The electronic device according to claim 1, wherein the application processor is configured to: 
acquire a time difference between an entry time of entering the current page of an application and a last unlocking time of the application; and 
However, Sim teaches the above features, 
Sim in [0032] teaches risk evaluation that includes basing the risk on “ time since a prior authentication” (“time difference” of claim 6), which corresponds to the above features of the claim.
adjust the current multi-biometric recognition mode according to the N target biometric recognition devices and the time difference.  
Sim in [0029] teaches that different types of “authentication factors” such as knowledge factors 120 (e.g., PIN number or password), possession factors 122 (e.g., ATM card), and biometric factors 124 (e.g., fingerprints, hand geometry, facial features, iris/retina features, or others) may be used to authenticate a user. Sim in the second sentence of [0030] teaches that risk evaluation is performed, and the last sentence of [0030] teaches that higher risk scores leads to an increasing the number and types of authentication factors (“adjust the current multi-biometric recognition mode”). 
As stated above in the rejection of claim 1, Margolis teaches “adjusting … according to .. N target biometric recognition devices.” However, Sim in [0032] teaches risk evaluation that includes basing the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Margolis with the additional teachings of Sim.  One of ordinary skill in the art would have been motivated to perform such an addition to enhance Margolis’ ability to adjust recognition modes based on the number of recognition devices available, in order to provide the additional capability of Sim for adjusting the type and/or number of authentication factors, which include multiple biometrics of fingerprints, hand geometry, facial features, and iris/retina features, based on a risk evaluation that includes the current time, time of previous authentications, and/or geographic location of the user. 

Regarding claim 11, Kim, Margolis, and Sim teach, 
The method according to claim 7, 
wherein the operation of acquiring the current multi-biometric recognition mode comprises: 
acquiring a current geographic location; and 
determining the current multi-biometric recognition mode, according to a preset correspondence between geographic locations and multi-biometric recognition modes.  
Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 12, Kim, Margolis, and Sim teach,
The method according to claim 7, further comprising: 
acquiring a time difference between an entry time of entering the current page of an application and a last unlocking time of the application; 
wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices comprises: 
adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices and the time difference.  
Claim 12 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 21, Kim, Margolis, and Sim teach, 
Kim and Margolis fail to teach,
The method according to claim 11, wherein different geographic locations correspond to different multi-biometric recognition modes.  
However, Sim teaches the above features,
Sim in [0029] teaches that different types of “authentication factors” such as knowledge factors 120 (e.g., PIN number or password), possession factors 122 (e.g., ATM card), and biometric factors 124 (e.g., fingerprints, hand geometry, facial features, iris/retina features, or others) may be used to authenticate a user. Sim in the second sentence of [0030] teaches that risk evaluation is performed, and the last sentence of [0030] teaches that higher risk scores leads to an increasing the number and types of authentication factors (“adjust the current multi-biometric recognition mode”). 
Sim in [0032] teaches risk evaluation that includes basing the risk on “ geographic location of the subject” (“current geographic location” of claim 5), which corresponds to the above features of the claim. This risk evaluation is then used as the basis to adjust the number and types of authentication factors, which includes multiple biometric factors 124 (e.g., fingerprints, hand geometry, facial features, iris/retina features, or others). 
Sim in [0035] further teaches that the risk assessment can be based on “the network location where the request originated” or “the geographic origin of the request.” Thus, different geographic locations of the network or the request (i.e., user device) can cause different risk evaluations, which cause 

Regarding claim 22, Kim, Margolis, and Sim teach, 
Kim and Margolis fail to teach,
The method according to claim 7, wherein the operation of acquiring the current multi-biometric recognition mode comprises: 
acquiring a current time and a corresponding time period, and 
However, Sim teaches the above features, 
Sim in [0032] teaches risk evaluation condition as including a “time of day” and/or a “day of the week.”  The Examiner interprets the “time period” of the claim as the time since the prior authentication was performed. The Examiner asserts that it would be inherent that the “current time” would have to be acquired in Sim, and the “current time” would be compared to the “time of day” and the “day of the week.”
determining the current multi-biometric recognition mode corresponding to the time period, according to a preset correspondence between time periods and multi-biometric recognition modes.  
	As discussed above, [0032] of Sim teaches the different risk evaluations including time of day and day of week. Further, Sim in [0029] teaches that different types of “authentication factors” such as knowledge factors 120 (e.g., PIN number or password), possession factors 122 (e.g., ATM card), and biometric factors 124 (e.g., fingerprints, hand geometry, facial features, iris/retina features, or others) may be used to authenticate a user. Sim in the second sentence of [0030] teaches that risk evaluation is performed, and the last sentence of [0030] teaches that higher risk scores leads to an increasing the number and types of authentication factors (“adjust the current multi-biometric recognition mode”). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Margolis with the additional teachings of Sim.  One of ordinary skill in the art would have been motivated to perform such an addition to enhance Margolis’ 

Regarding claim 23, Kim, Margolis, and Sim teach, 
Kim and Margolis fail to teach,
The method according to claim 22, wherein different time periods correspond to different multi-biometric recognition modes.  
However, Sim teaches these features, 
As stated above, in the rejection of claim 22, Sim teaches that risk evaluations include different time periods and different days of the week, which are used to select the different authentication factors (“different multi-biometric recognition modes”).  

Regarding claim 24, Kim, Margolis, and Sim teach, 
Kim and Margolis fail to teach,
The method according to claim 12, wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices and the time difference comprises:  Page 13 of 16
acquiring one or more particular recognition types according to the time difference, from a preset correspondence of time differences and recognition types of the biometric recognition devices; 
However, Sim teaches the above features, 
See the rejection of claim 12 above, which is substantially the same as the rejection of claim 6.  
Sim teaches determining risk evaluations that are based on time of day, time of prior authentication, and day of week, as discussed further above regarding [0032] of Sim in the rejection of 
closing the one or more recognition devices corresponding to the one or more particular recognition types from the N target biometric recognition devices; and 
The Examiner interprets “closing the one or more recognition devices” as corresponding to not using a recognition device. For example, if a particular type of biometric is not chosen, the corresponding device is not used. Sim teaches, in [0029-32] choosing from multiple authentication factors (including multiple biometric recognition factors) based on the risk factors. (See rejection of claim 12, above) Additionally, Margolis in [0086] teaches not using a recognition device if the tested threshold of the device to determine if a biometric mode is available.    
adjusting the current multi-biometric recognition mode according to the remaining biometric recognition devices of the N target biometric recognition devices.  
Margolis in [0005] teaches that biometric inputs are received from one or more biometric sensors that include heart rate, blood / oxygen, accelerometers, and thermometer that obtain information from a user 100.  (Margolis [0080] also teaches these inputs) Margolis in [0086] teaches being in a biometric mode based on receiving valid biometric information. The last half of [0086] teaches comparing the biometric values to threshold values in order to determine if one of the modes (e.g., heart rate, blood / oxygen, accelerometers, and thermometer) is available. Also, the last sentence of [0086] teaches that the orientation of the device may be used to determine if biometric sensors are available. Thus, Margolis teaches changing the biometric mode based on the number of biometric devices (“N target biometric recognition devices”) that are working properly and/or in the proper orientation, which corresponds to “adjust the current multi-biometric recognition mode according to the N target biometric recognition devices.” For example, Margolis in [0086] teaches that if one of the sensors is not being properly read (i.e., improper threshold), that biometric sensor / mode is not useable, which decreases the number of biometric sensors / modes.

Regarding claim 27, Kim and Margolis fail to teach,  
The electronic device according to claim 18, wherein the operation of adjusting the current multi-biometric recognition mode according to the N target biometric recognition devices and the time difference comprises: 
acquiring a time difference between an entry time of entering the current page of an application and a last unlocking time of the application; 
acquiring one or more particular recognition types according to the time difference, from a preset correspondence of time differences and recognition types of the biometric recognition devices; 
However, Sim teaches the above recited features,  
The Examiner interprets the above feature of “a time difference” as a difference between a time of entry of the current page (i.e., the current time, during which a current authentication is performed) and the previous authentication that performed unlocking.  
Sim in [0032] teaches determining risk evaluations that are based on time of day, time of prior authentication, and day of week, as discussed above. These risk evaluations are used to determine different authentication factors and how many authentication factors should be used, where the authentication factors include multiple biometric factors.
closing the one or more recognition devices corresponding to the one or more particular recognition types from the N target biometric recognition devices; and 
The Examiner interprets “closing the one or more recognition devices” as corresponding to not using a recognition device. For example, if a particular type of biometric is not chosen, the corresponding device is not used. Sim teaches, in [0029-32] choosing from multiple authentication factors (including multiple biometric recognition factors) based on the risk factors. (See rejection of claim 12, above) Additionally, Margolis in [0086] teaches not using a recognition device if the tested threshold of the device to determine if a biometric mode is available.        
adjusting the current multi-biometric recognition mode according to the remaining biometric recognition devices of the N target biometric recognition devices.
	As discussed above, Sim teaches changing the authentication factors (“adjusting the current multi-biometric recognition mode”) based on the risk evaluations. If a particular mode of biometric device / mode is not chosen (“closing the one or more recognition devices”) then it is inherent that the other biometric devices / modes will be used according to which authentication factors are chosen. Additionally, Margolis in [0086] teaches not using a recognition device if the tested threshold of the device is not valid.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Margolis with the additional teachings of Sim.  One of ordinary skill in the art would have been motivated to perform such an addition to enhance Margolis’ ability to adjust recognition modes based on the number of recognition devices available, in order to provide the additional capability of Sim for adjusting the type and/or number of authentication factors, which include multiple biometrics of fingerprints, hand geometry, facial features, and iris/retina features, based on a risk evaluation that includes the current time, time of previous authentications, and/or geographic location of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  


/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495